United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2904
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Dustin Allen Dimmick

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Ft. Dodge
                                  ____________

                             Submitted: March 1, 2016
                               Filed: March 4, 2016
                                  [Unpublished]
                                  ____________

Before LOKEN, MURPHY, and BYE, Circuit Judges.
                           ____________

PER CURIAM.

      Dustin Allen Dimmick directly appeals the sentence imposed by the district
     1
court after he pleaded guilty to being a felon in possession of firearms. His counsel

         1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.
has moved to withdraw, and has filed a brief under Anders v. California, 386 U.S.
738 (1967), arguing that Dimmick was incompetent to plead guilty because he was
not provided access to a law library. We conclude that access to legal materials was
not required because Dimmick was represented by counsel. Cf. Bounds v. Smith, 430
U.S. 817, 828 (1977) (inmate must have access either to adequate law library or to
persons trained in law); Bear v. Kautzky, 305 F.3d 802, 806 (8th Cir. 2002) (there is
no one prescribed method of ensuring inmate access to courts). We have reviewed
the record independently under Penson v. Ohio, 488 U.S. 75 (1988), and we find no
nonfrivolous issues for appeal.

      Accordingly, we affirm the judgment, and we grant counsel’s motion to
withdraw.
                    ______________________________




                                         -2-